Case 20-11218-MFW   Doc 794-2    Filed 07/22/20   Page 1 of 33




                        Exhibit B

                    Galfus Declaration




                           -6-
              Case 20-11218-MFW               Doc 794-2         Filed 07/22/20        Page 2 of 33




                          THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------X
                                                         :
In re                                                    : Chapter 11
                                                         : Case No. 20-10218 (MFW)
The Hertz Corporation, et al.5                           :
                                                         : Jointly Administered
                                    Debtors              :
                                                         : Objection Deadline: Aug. 5, 2020 at 4:00 p.m. (ET)
                                                         : Hearing Date: August 12, 2020 at 10:30 am. (ET)
--------------------------------------------------------------X


    DECLARATION OF DAVID GALFUS IN SUPPORT OF APPLICATION FOR ENTRY
       OF AN ORDER AUTHORIZING OFFICIAL COMMITTEE OF UNSECURED
           CREDITORS TO RETAIN AND EMPLOY BERKELEY RESEARCH
      GROUP, LLC AS FINANCIAL ADVISOR, NUNC PRO TUNC TO JUNE 15, 2020

DAVID GALFUS, pursuant to 28 U.S.C. § 1746, hereby declares as follows:

         1.       I am a Managing Director of Berkeley Research Group, LLC (“BRG”)6, a

professional services firm with numerous offices throughout the country. I am duly authorized to

make this declaration (the “Declaration”) on behalf of BRG. Unless otherwise stated in this

Declaration, I have personal knowledge of the facts set forth herein and, if called as a witness, I

could and would testify thereto. 7




5
  The last four digits of The Hertz Corporation’s federal tax identification number, are 8568. Due to the large number
of debtors in these Cases, that are being jointly administered for procedural purposes, a complete list of the debtors
and their federal tax identification numbers may be obtained on the website of the debtors’ claims and noticing agent
at https://restructuring.primeclerk.com/hertz.

6
  All references contained herein referring to BRG, including those pertaining to disinterestedness and disclosures of
relationships with parties in interest, refer collectively to Berkeley Research Group, LLC, and all of its affiliates,
subsidiaries, and parent entities.

7
 Certain of the disclosures set forth herein relate to matters within the knowledge of other Managing Directors and
Directors at BRG and are based on information provided by them.




                                                          1
                 Case 20-11218-MFW               Doc 794-2        Filed 07/22/20        Page 3 of 33




            2.       I submit this Declaration in support of the application (“Application”) 8 of the

Official Committee of Unsecured Creditors (the “Committee”) of the above-captioned debtors

(collectively, the “Debtors”) seeking entry of an order authorizing the Committee to employ BRG

as financial advisor to the Committee, nunc pro tunc to June 15, 2020, pursuant to section 328 and

1103(a) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as amended, the

“Bankruptcy Code”), Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”).

            3.       On June 15, 2020, the Committee selected BRG to serve as its financial advisor, to

perform financial advisory and litigation support services in connection with these chapter 11 cases

(the “Cases”). Since its retention by the Committee, BRG has become familiar with the Debtors’

businesses and financial affairs, and is therefore particularly qualified to serve as the Committee’s

financial advisor.

            A.       Qualifications of Professionals

            4.       BRG is well-suited to act as financial advisor to the Committee in these Cases.

BRG’s Corporate Finance practice consists of senior financial, management consulting,

accounting, and other professionals who specialize in providing restructuring, transaction

advisory, litigation support, solvency, and valuation assistance and providing a focus on viable

solutions that maximize value for companies and creditors, typically in distressed business

settings. BRG has acted as financial advisor, crisis manager, and corporate officer in middle market

to large multinational restructurings across a wide array of industries. BRG’s Corporate Finance

practice has experience in restructuring, transaction advisory, litigation support, solvency and


8
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Application.


                                                            2
                Case 20-11218-MFW              Doc 794-2       Filed 07/22/20        Page 4 of 33




valuation matters and provided a focus on viable solutions that maximize value for companies and

creditors. BRG Corporate Finance provides services include forensic analysis, plan development

and implementation, and advice on sale/merger transactions. Moreover, the professionals at BRG

have assisted and advised debtors, creditors, creditors’ committees, bondholders, investors, and

others in numerous bankruptcy cases, including Verity Health System of California; Neiman

Marcus Group Ltd. LLC; rue21, inc.; Southern Foods Group, LLC (a.k.a. Dean Foods); Nine West

Holdings, Inc., Sports Authority Holdings, Inc.; Borden Dairy Company; The Weinstein

Company, Real Industry/ Real Alloy, Specialty Retail Shops Holding Corp. (a.k.a. Shopko),

Peabody Energy Corporation, Sabine Oil & Gas Corp, The WetSeal, LLC; Samuels Jewelers,

M&G USA Corporation, Arch Coal Inc., Brookstone Holding Corp., MF Global Holdings, Ltd.,

Chrysler (a.k.a. Old Carco LLC), Molycorp Inc., Reichhold Holdings US, Inc., Refco, Inc.,

Tropicana Entertainment, LLC, Spiegel Inc., W.R. Grace, Penson Worldwide, SemGroup, and

Nortel.9

           B.       Services to be Provided

           5.       BRG has agreed to provide financial advisory services to the Committee pursuant

to the terms of the Application. BRG’s work product will encompass only matters that come to

its attention in the course of its work that BRG perceives to be significant in relation to the

objectives of its engagement. Because of the time and scope limitations implicit in BRG’s

engagement and the related limitations on the depth of BRG’s analyses and the extent of BRG’s

verification of information, BRG may not discover all such matters or perceive their significance.

Accordingly, BRG will be unable to and will not provide assurances in its work product concerning

the integrity of the information used in its analyses and on which BRG’s findings and advice to



9
    The professionals were employed in certain of these engagements prior to joining BRG.

                                                          3
            Case 20-11218-MFW          Doc 794-2     Filed 07/22/20     Page 5 of 33




the Committee may be based. BRG understands, and the Committee acknowledges, that BRG is

not being requested to perform an audit nor to apply generally accepted auditing standards or

procedures. BRG understands, and the Committee acknowledges, that BRG is entitled, in general,

to rely on the accuracy and validity of the data disclosed to it or supplied to it by employees and

representatives of the Debtors. BRG will not, nor is BRG under any obligation to, update data

submitted to it or review any other areas unless the Committee specifically request us to do so.

BRG’s work will be performed on a reasonable “level-of-effort” basis; that is, the circumstances

of BRG’s engagement may cause its advice to be limited in certain respects based upon, among

other matters, the extent of sufficient and available data and the opportunity for supporting

investigations in the time period.

       6.      BRG acknowledges that UBS has been selected by the Committee to perform

investment banking services for the Committee. The investment banking services that UBS is to

provide to the Committee (e.g., potential DIP and exit financing, sale process) are separate and

distinct from the restructuring and financial advisory services that BRG will be providing to the

Committee (e.g. claims and lien analysis, contract assumption/rejection analysis, cash

management monitoring). The Committee has approved a delineation of responsibilities between

BRG and UBS to achieve case efficiencies and avoid duplication of efforts during the Cases.

       7.      The terms and conditions of BRG’s proposed retention were negotiated between

the Committee and BRG, and reflect the parties’ mutual agreement as to the substantial efforts that

will be required in this engagement.

       C.      Use of Contractors

       8.      Notwithstanding anything in this Application to the contrary, BRG shall (i) to the

extent that, with the prior written consent of the Committee, it uses the services of independent



                                                4
              Case 20-11218-MFW              Doc 794-2       Filed 07/22/20        Page 6 of 33




contractors or subcontractors (the “Contractors”) in these Cases, pass-through the cost of

Contractors to the Debtors at the same rate that BRG pays the Contractors; (ii) seek reimbursement

for actual costs only; (iii) ensure that the Contractors are subject to the same conflict checks and

compensation procedures as required for BRG, and (iv) file with the Court such disclosures

required by Bankruptcy Rule 2014.

        D.        Disinterestedness of Professionals

        9.        BRG10 is a “disinterested person” as that term is defined in section 101(14) of the

Bankruptcy Code because BRG, its Managing Directors and Directors, and the Engagement Team:

                  (a)     are not creditors, equity security holders, or insiders of the Debtors;

                  (b)     are not and were not, within two years before the Petition Date, directors,

officers, or employees of the Debtors; and

                  (c)     do not have an interest materially adverse to the interest of the Debtors’

estates or of any class of creditors or equity security holders, by reason of any direct or indirect

relationship to, connection with, or interest in the Debtors or for any other reason.

        10.       Moreover, to the best of my knowledge, information and belief formed after

reasonable inquiry, BRG, its Managing Directors and Directors, and the Engagement Team have

no interests that are materially adverse to the Committee, the Debtors’ estates, or the other creditors

in these Cases.

        11.       Out of an abundance of caution, BRG hereby discloses the following matters: (i)

between July 2016 and April 2018, BRG was periodically engaged to provide certain consulting

services to the corporate finance and accounting functions of the Debtors, including cash flow

forecasting. The services performed were a continuation of work performed by senior BRG


10
  As previously noted, “BRG” herein collectively refers to Berkeley Research Group, LLC and all of its affiliates,
subsidiaries and parent entities.

                                                        5
             Case 20-11218-MFW         Doc 794-2      Filed 07/22/20      Page 7 of 33




professionals during their tenure of employment at another firm. BRG personnel were not

appointed to serve in any management functions in the course of these engagements; and (ii) in

mid-2019, BRG was retained by the Debtors to provide consulting services related to disparate

impact claims related to job application/hiring practices in a Title VII employment discrimination

class action. The last work was performed more than six months ago and the engagement has been

terminated. BRG has been paid in full on all invoices issued in the aforementioned matters and

thus is not a creditor of the Debtors. The cumulative fees related to these matters is less than 0.5%

of BRG’s 2019 revenue.

       12.     To determine BRG’s relationship with the parties-in-interest identified by the

Committee to BRG, in preparing this Declaration, I caused the names of the parties set forth in

Exhibit B-1, which is attached hereto, to be submitted to BRG’s internal conflicts procedures. This

list was compiled by reviewing various documents submitted by the Debtors’ counsel to the Court,

including their retention documents. Accordingly, BRG is relying on the accuracy and

completeness of this information in connection with our conflict review and disclosure. BRG’s

internal conflict check procedures consist of the querying of the parties in interest, as listed on

Exhibit B1 of the Initial Declaration, within an internal computer database containing names of

individuals and entities that are present or former clients of BRG. The database that BRG queries

to determine its lack of conflicts and disinterestedness incorporates the names of individuals and

entities that are present and former clients both of BRG and all of its affiliates, subsidiary and

parent entities. Additionally, new matters are circulated to all Directors and Managing Directors

of BRG with a request to review and advise of any potential conflict of interest concerns. All

responses are reviewed and addressed by an attorney on BRG’s Conflicts team.




                                                 6
               Case 20-11218-MFW        Doc 794-2      Filed 07/22/20     Page 8 of 33




         13.     To the best of my knowledge, information and belief, neither I nor any other

Managing Director or Director of BRG nor the Engagement Team has any connection with or

holds any interest adverse to the Debtors, their estates, creditors, shareholders, or any other party

in interest herein or their respective attorneys in the matters for which BRG is proposed to be

employed, except that BRG has provided other consulting services, and may in the future provide

such services, to certain of the Debtors’ creditors or other parties-in-interest in matters unrelated

to the Debtors’ cases. As set forth in Exhibit B-2, which is attached hereto, BRG has certain

relationships with certain parties-in-interest in these Cases, but such relationships are unrelated to

either the Debtors or these Cases.

         14.     None of the engagements set forth above or in Exhibit B-2 are related to these

Cases.

         15.     Further, as part of its diverse practice, BRG appears in numerous cases, proceedings

and transactions that involve many different professionals, including attorneys, accountants and

financial consultants, who may represent claimants and parties-in-interest in the Debtors’ Cases.

Also, BRG has performed in the past, and may perform in the future, advisory consulting services

for various attorneys and law firms, and has been and may be in the future represented by several

attorneys and law firms, some of whom may be involved in these proceedings. In addition, BRG

has in the past, may currently and will likely in the future be working with or against other

professionals involved in these Cases in matters unrelated to the Debtors and these Cases. Based

on our current knowledge of the professionals involved, and to the best of my knowledge, none of

these relationships create interests materially adverse to the Debtors in matters upon which BRG

is to be employed, and none are in connection with these Cases.




                                                  7
             Case 20-11218-MFW         Doc 794-2      Filed 07/22/20     Page 9 of 33




       16.     From time to time, BRG may be asked to value and manage the liquidation of assets

of investment funds. Such investment funds could, from time to time, take positions in debt or

equity of the Debtors, without BRG’s knowledge or consent. BRG has no pecuniary interest in

such investment funds, nor will BRG profit from the value realized from the sale of their interests

in the Debtors. Under such circumstances, if BRG is providing valuation work on any debt or

equity securities of the Debtors for any investment fund for the duration of this engagement, then

the BRG employee undertaking such work will be restricted and have no access to the confidential

information of the Debtors. Moreover, to the extent any employee of BRG is utilized on this

engagement for valuation expertise (and accordingly, given access to confidential information of

the Debtors), for the duration of this engagement those employees will not perform any valuation

work on any debt or equity securities of the Debtors for any investment fund.

       17.     To the best of my knowledge, BRG has not been engaged to assist any entity or

person other than the Committee on matters relating to, or in connection with, these Cases. If this

Court approves the proposed employment of BRG by the Committee, then BRG will not accept

any engagement or perform any services in these Cases for any entity or person other than the

Committee. BRG may, however, continue to provide professional services to, and engage in

commercial or professional relationships with, entities or persons that may be creditors of the

Debtors in these Cases; provided, however, that such services do not and will not relate to, or have

any direct connection with, these Cases.

       18.     I am not related or connected to and, to the best of my knowledge, no other

Managing Director or Director of BRG, nor the Engagement Team, is related or connected to any

United States Bankruptcy Judge or District Judge for the District of Delaware, or the United States

Trustee for the District of Delaware or to any employee in the offices thereof.



                                                 8
             Case 20-11218-MFW         Doc 794-2      Filed 07/22/20     Page 10 of 33




       19.     To the extent I discover any additional facts bearing on the matters described herein

and required to be disclosed during the period of the Committee’s retention of BRG, I will

supplement the information contained in this Declaration.

       E.      Professional Compensation

       20.     As discussed and agreed to with the Committee, for purposes of this engagement,

and with respect to the services to be provided, BRG will be entitled to receive as compensation

for its services, fees based on hours worked times standard hourly rates plus reimbursement of

actual and necessary expenses incurred by BRG.

       21.     For professional services, fees are based on BRG’s standard hourly rates. The

proposed rates of compensation, subject to final Court approval, are the customary hourly rates in

effect when services are performed by the professionals and paraprofessionals who provide

services to the Committee. The hourly rates charged by BRG for the services provided by its

personnel differ based upon, among other things, each professional’s level of experience,

geographic differentials, and types of services being provided. Hourly rates are subject to periodic

adjustment (typically the first of the new calendar year) to reflect promotions and other changes in

personnel responsibilities, increases in experience, and increases in the cost of doing business. The

current standard hourly rates for the BRG personnel that are anticipated to work on this

engagement are as follows:

                                                         2020
                      Managing Directors             $825 - $1,095
                      Directors                      $625 - $835
                      Professional Staff             $295 - $740
                      Support Staff                   $125-$260




                                                 9
             Case 20-11218-MFW         Doc 794-2      Filed 07/22/20      Page 11 of 33




       22.     These standard hourly rates are subject to periodic adjustment, which shall be noted

on the invoices for the first time period in which the revised rates become effective. The standard

hourly rates for the BRG experts anticipated to be assigned to this engagement are as follows:

Christopher Kearns ($1,095), Bob Duffy ($1,095), Elliot Fuhr ($1,095) David Galfus ($1,040),

Joseph D’Ascoli ($995), Mackenzie Shea ($995), Bob Butler ($885), Joe Woodmansee ($635),

and Kristen Oats ($740). We believe that our standard hourly rates are at or below those of national

firms that we consider our peers.

       23.     Consistent with BRG’s policy with respect to its other clients, BRG will charge for

all other services provided and for other charges and disbursements incurred in rendering services

to the Committee. These customary items include, among other things, travel and lodging

expenses, business meals, costs of reproduction, research, communications, our legal counsel, any

applicable sales or excise taxes and other direct expenses. Internal costs or overhead cost and

document production services (including regular secretarial and word processing time) will not be

charged for separately.

       24.     BRG will also request compensation for any time and expenses (including, without

limitation, reasonable legal fees and expenses, except in the case of legal fees pertaining to any fee

defense) that may be incurred in considering or responding to discovery requests or other requests

for documents or information, or in participating as a witness or otherwise in any legal, regulatory,

or other proceedings, including, without limitation, those other than the instant matter, as a result

of BRG’s performance of these services.

       25.     BRG acknowledges that neither the Committee, its constituents, nor any of its

advisors or professionals (including, but not limited to, Counsel) shall be liable for the fees,

expenses or other amounts payable to BRG.



                                                 10
             Case 20-11218-MFW        Doc 794-2      Filed 07/22/20     Page 12 of 33




       26.     Regardless of the time and manner of interim compensation, BRG understands that,

subject to this Court's orders, BRG will be required to follow the procedures for final allowance

of fees at the end of the Cases. BRG will maintain records with respect to any fees (in 1/10th of an

hour increments), costs, and expenses incurred in connection with services rendered in these Case.

Records will be organized by category and nature of the services rendered and will include

reasonably detailed descriptions of those services provided on behalf of the Committee.

       27.     No promises have been received by BRG, nor any employee or independent

contractor thereof, as to payment or compensation in connection with these Cases other than in

accordance with the provisions of the Bankruptcy Code. Except for internal agreements among

the employees and independent contractors of BRG regarding the sharing of revenue or

compensation, neither BRG nor any of its employees or independent contractors has entered into

an agreement or understanding to share compensation with any other entity as described in

Bankruptcy Rule 2016.

       28.     BRG intends to apply to the Court for payment of compensation and reimbursement

of expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Rules, the U.S. Trustee Guidelines, and any additional procedures that may be

established by the Court in these Cases.

       29.     I understand that the Committee requires knowledgeable consultants to provide

essential professional services in these cases. I understand that the Committee has selected BRG

as its financial advisor because of the firm’s diverse experience and extensive knowledge in the

field of bankruptcy. I believe that BRG is well qualified to perform these services in an efficient

manner and represent the Committee’s interests in these Cases.




                                                11
             Case 20-11218-MFW        Doc 794-2      Filed 07/22/20    Page 13 of 33




       30.     I understand that the Committee believes that BRG’s employment is in the best

interests of the Debtors and their estates and creditors. Because of BRG’s extensive experience in

business reorganizations and mergers and acquisitions as well as its familiarity with the Debtors’

business operations, I believe that BRG is exceptionally well qualified to serve as the Committee’s

financial advisor.

       31.     The foregoing constitutes the statement of BRG pursuant to sections 504 and

1103 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 5002, and Local Rule 2014-1.



Dated: July 22, 2020



                                             /s/ David Galfus
                                             David Galfus




                                                12
          Case 20-11218-MFW         Doc 794-2     Filed 07/22/20   Page 14 of 33




                                         Exhibit B-1

                     LIST OF POTENTIAL PARTIES IN INTEREST

Debtors                                           Donlen Canada Fleet Funding Corporation
CMGC Canada Acquisition ULC                       Donlen Canada Fleet Funding LP
Dollar Rent A Car, Inc.                           Donlen Trust
Dollar Thrifty Automotive Group Canada            DTGC Car Rental L.P.
     Inc.                                         EILEO SAS
Dollar Thrifty Automotive Group, Inc.             Executive Ventures, Ltd.
Donlen Corporation                                HA Fleet Pty Ltd.
Donlen Fleet Leasing, Ltd.                        HA Lease Pty. Ltd.
Donlen FSHCO Company                              HC Limited Partnership
Donlen Mobility Solutions, Inc.                   HCE Limited Partnership
DTG Canada Corp.                                  Hertz (U.K.) Limited
DTG Operations, Inc.                              Hertz Accident Support Ltd.
DTG Supply, LLC                                   Hertz Asia Pacific (Japan), Ltd.
Firefly Rent A Car LLC                            Hertz Asia Pacific Korea Ltd
Hertz Aircraft, LLC                               Hertz Asia Pacific Pte. Ltd.
Hertz Canada Limited                              Hertz Asia Pacific Pty. Ltd.
Hertz Car Sales LLC                               Hertz Australia Pty. Limited
Hertz Global Holdings, Inc.                       Hertz Automobielen Nederland B.V.
Hertz Global Services Corporation                 Hertz Autopozicovna s.r.o.
Hertz Local Edition Corp.                         Hertz Autopujcovna s.r.o.
Hertz Local Edition Transporting, Inc.            Hertz Autovermietung GmbH
Hertz System, Inc.                                Hertz Belgium b.v.b.a.
Hertz Technologies, Inc.                          Hertz Canada (N.S.) Company
Hertz Transporting, Inc.                          Hertz Canada Finance Co., Ltd.
Rental Car Group Company, LLC                     Hertz Canada Vehicles Partnership
Rental Car Intermediate Holdings, LLC             Hertz Car Rental Consulting (Shanghai) Co.
Smartz Vehicle Rental Corporation                     Ltd.
The Hertz Corporation                             Hertz Claim Management B.V.
Thrifty Car Sales, Inc.                           Hertz Claim Management bvba
Thrifty Rent-A-Car System, LLC                    Hertz Claim Management GmbH
Thrifty, LLC                                      Hertz Claim Management Limited
TRAC Asia Pacific, Inc.                           Hertz Claim Management S.r.l.
                                                  Hertz Claim Management SAS
Non-Debtor Subsidiaries                           Hertz Claim Management SL
2232560 Ontario Inc.                              Hertz Corporate Center Property Owners'
2240919 Ontario Inc.                                  Association, Inc.
3216173 Nova Scotia Company                       Hertz de Espana, S.L.
Ace Tourist Rentals (Aus) Pty Limited             Hertz Dealership One LLC
Apex Processing Limited                           Hertz Do Brasil Ltda.
Daimler Hire Limited                              Hertz Europe Limited
Dan Ryan Car Rentals Limited                      Hertz Europe Service Centre Limited
DNRS II LLC                                       Hertz Finance Centre Limited
DNRS LLC


                                            -1-
          Case 20-11218-MFW       Doc 794-2       Filed 07/22/20   Page 15 of 33




Hertz Fleet (Italiana) SrL                        Current Directors and Officers
Hertz Fleet Lease Funding Corp.                   Angela Brav
Hertz Fleet Lease Funding LP                      Anindita Mukherjee
Hertz Fleet Limited                               Bob Stuart
Hertz France S.A.S.                               Daniel A Ninivaggi
Hertz Funding Corp.                               David A. Barnes
Hertz General Interest LLC                        Frederic Deschamps
Hertz Holdings III UK Limited                     Henry R. Keizer
Hertz Holdings Netherlands B.V.                   Jamere Jackson
Hertz International RE Limited                    Jodi J. Allen
Hertz International Treasury Limited              Kevin M. Sheehan
Hertz International, Ltd.                         Leslie Hunziker
Hertz Investment (Holdings) Pty. Limited          M. David Galainena
Hertz Investments, Ltd.                           Murali Kuppuswamy
Hertz Italiana SrL                                Opal G. Perry
Hertz Luxembourg, S.à.r.l.                        Paul Stone
Hertz Management Services Sarl                    Richard E. Esper
Hertz Monaco, S.A.M.                              Scott Massengill
Hertz New Zealand Holdings Limited                Sung H. Cho
Hertz New Zealand Limited                         Tom Callahan
Hertz NL Holdings, Inc.                           Vincent J. Intrieri
Hertz Note Issuer Pty. Ltd.
Hertz Puerto Rico Holdings Inc.                   Certain Former Directors and Officers
Hertz Superannuation Pty. Ltd.                    Brian P. MacDonald
Hertz UK Receivables Limited                      Carl T. Berquist
Hertz Vehicle Financing II LP                     Carolyn N. Everson
Hertz Vehicle Financing LLC                       David G. Trimm
Hertz Vehicle Financing U.K. Limited              Debra J. Kelly-Ennis
Hertz Vehicle Sales Corporation                   John P. Tague
Hertz Vehicles LLC                                Kathryn V. Marinello
HIRE (Bermuda) Limited                            Linda Fayne Levinson
HVF II GP Corp.                                   Matthew E. Jauchius
International Fleet Financing No. 2 B.V.          Michael J. Durham
Navigation Solutions, L.L.C.                      Murali Kuppuswamy
Probus Insurance Company Europe DAC               Narasimhan B. Srinivasan
Puerto Ricancars, Inc.                            Richard D. Broome
RAC Finance, SAS                                  Richard J. Frecker
Rental Car Finance LLC                            Robin C. Kramer
Stuurgroep Fleet (Netherlands) B.V.               Thomas C. Kennedy
Stuurgroep Holdings C.V.                          Thomas J. Sabatino
Stuurgroep Holland B.V.                           Tyler A. Best
TCL Funding Limited Partnership
Thrifty Insurance Agency, Inc.                    Current or Known Recent 5% +
Tourism Enterprises Ltd                               Shareholders
Van Wijk Beheer B.V.                              BlackRock, Inc.
Van Wijk European Car Rental Service B.V.         Dimensional Fund Advisors L.P.
                                                  GAMCO Investors, Inc.

                                            -2-
          Case 20-11218-MFW       Doc 794-2       Filed 07/22/20   Page 16 of 33




Icahn Capital LP                                  Sirius XM Radio Inc
PAR Capital Management, Inc.                      Southwest Airlines Co
Renaissance Technologies Corp.                    Telus International Us Corp
The Vanguard Group, Inc.                          Teradata Operations Inc.
                                                  Travel Jigsaw
Top 50 Unsecured Creditors                        Travelport LP C O Bank of America
5.500% Senior Notes Due October 2024                   Lockbox
6.000% Senior Notes Due January 2028              United Airlines Inc
6.250% Senior Notes Due October 2022              US Bank Promissory Notes
7.125% Senior Notes Due August 2026               VXI Global Solutions LLC
AAA                                               Wayne County
Allied Universal Security Services
American Express                                  Significant Lenders/ Trustees/ Agents/
AT&T                                                   Other Known Debtholders/ etc.
ATS Processing Services                           Barclays
Autonation Shared Service Center                  Barclays Bank PLC
Bridgestone/Firestone Inc                         BNP Paribas
Buildrite Construction Corp                       BNP Paribas Trust Corporation UK Limited
Car Trawler                                       BNY Trust Company of Canada
City and County of San Francisco                  BOKF, NA
City of Chicago                                   Citibank N.A.
COMDATA                                           Credit Agricole
Dealer Dot Com                                    Credit Agricole Corporate and Investment
Deloitte                                               Bank
Dent Wizard International Corp                    Deutsche Bank
Dueck Richmond                                    Deutsche Bank AG, London Branch
Expedia                                           Deutsche Bank Luxembourg S.A.
Fines Ford                                        Goldman Sachs Mortgage Company
Gerber National Claim Services LLC                Gresham Receivables
Goldman Sachs Mortgage Co., as lender and         HSBC France
     administrative agent                         Irish Ring
Greater Orlando Avi Auth                          King Street Funding Trust (Bank of Nova
Greater Orlando Aviation Auth                          Scotia)
Hotwire                                           KPMG LLP
IBM Corporation                                   Lloyds
Infor (US) Inc.                                   Lombard North Central PLC
JM & A Group Inc                                  Magenta Capital Corporation
Lane Valente                                      Matchpoint Finance
Lyft Inc                                          National Australia Bank
MAACO Franchising Corporate LLC                   Natixis
Massachusetts Port Authority                      P.T. Limited
Nissan                                            RBC, London Branch
Nissan CN                                         Ridge Trust (Bank of Montreal)
Pep Boys                                          Royal Bank of Canada, Sydney Branch
Platepass LLC                                     Sheffield Receivables
Pros Revenue Management                           The Bank of New York Mellon Trust
Safelite Fulfillment Inc                               Company, N.A.

                                            -3-
          Case 20-11218-MFW          Doc 794-2     Filed 07/22/20   Page 17 of 33




Wells Fargo Bank, National Association             Bank of Montreal
Westpac Banking Corporation                        Bank of New York Mellon
Wilmington Trust, National Association             Bank of New Zealand
                                                   Banque et Caisse d'Epargne de l'Etat,
Restructuring Advisors to Certain                       Luxembourg
     Creditors and Other Potential Parties         Banque Europeenne Credit Mutuel
     In Interest                                   Barclays Bank PLC (UK)
Akin Gump Strauss Hauer & Feld LLP                 BB&T NKA Truist
AlixPartners LLP                                   Blackrock Liquidity Funds
Ankura Consulting Group, LLC                       BNP Paribas (France, Monaco)
Arnold & Porter Kaye Scholer LLP                   Citibank (Ireland, UK)
Cleary Gottlieb Steen & Hamilton LLP               Citibank Dubai
Clifford Chance LLP                                Citibank-Puerto Rico
Davis Polk & Wardwell LLP                          Citizens Bank
Dentons                                            Credit Suisse First Boston-NY
Duane Morris LLP                                   Czeskoslovenská Obchodní Banka a.s.
Ducera Partners LLC                                DBS Bank LTD
GLC Advisors & Co.                                 Deutsche Bank AG (France, Germany,
Houlihan Lokey                                          Belgium, UK, Netherlands,
King & Wood Mallesons                                   Luxembourg)
Kirkland & Ellis LLP                               Deutsche Bank Nederland N.V.
Latham & Watkins LLP                               Deutsche Bank Sociedad Anónima Española
Luskin Stern & Eisler LLP                          Deutsche Bank SpA
Manier & Herod P.C.                                Federated (investment)
Mayer Brown LLP                                    Fidelity Investments
Osler, Hoskin & Harcourt LLP                       Fifth Third Bank
Outten & Golden LLP                                Harris Bank
Ropes & Gray LLP                                   HSBC Bank (China) Company Ltd,
Rothschild                                              Shanghai Branch
Saul Ewing Arnstein & Lehr LLP                     HSBC Treasury Fund
Shearman & Sterling LLP                            Industrial and Commercial Bank
Squire Patton Boggs                                ING Belgium SA/NV
Stikeman Elliott LLP                               J.P. Morgan Chase Bank
Wachtell, Lipton, Rosen & Katz                     J.P. Morgan Chase Bank, N.A. Amsterdam
Willkie Farr & Gallagher LLP                       JP Morgan Chase Bank (Canada)
                                                   JP Morgan Chase Bank Netherlands
Significant Depository Banks                       Key Bank
Abn Amro Bank N.V.                                 La Banque Postale
Banca Intesa Sanpaolo                              Lloyds
Banca Popolare Di Milano                           Mitsui sumitomo Bank
Banco Bilbao Vizcaya Argentaria SA                 Mizuho Bank
Banco Popular de Puerto-Rico                       PNC Bank
Banco Santander SA                                 POSTBANK
Bank of America                                    Regions Bank
Bank of China                                      Slovenská Sporitlena a.s.
Bank of Hawaii                                     Societe Generale
Bank of Ireland

                                             -4-
          Case 20-11218-MFW        Doc 794-2      Filed 07/22/20   Page 18 of 33




Standard Chartered Bank                           City of Los Angeles
SunTrust Bank                                     City of Philadelphia
Tatra Banka a.s.                                  City of Phoenix
TD Bank-USA                                       City of San Jose
Toronto Dominion Bank                             Clark County Dept Of Aviation N Las
U.S. Bank                                              Vegas Airport A P Mgr
Unicredit - Banca Di Roma                         Collector General
Unicredit Bank Czech Republic a.s.                COMDATA
United Missouri Bank                              Crossmedia Inc
Wells Fargo Bank, National Association            Dade County Aviation Dept Mdad Finance
Westpac Banking Corporation                            Division
                                                  Dealer Dot Com
Significant Vendors                               Deloitte Consulting LLP
767 Auto Leasing LLC                              Dent Ology
AAA                                               DFW International Airport
ADAC Autovermietung                               EDS Service Solutions LLC
Aena Aeropuertos, S.A.                            Expedia.Com Travel
Aeroport De Paris                                 Ford Bank GmbH
Afco Credit Corporation                           Frontline Technology Solutions
Airport Revenue Fund                              GCA Services Group
Ally Financial                                    Gerber National Claim Services LLC
Amadeus IT Group SA                               Greater Orlando Avi Auth
American Express                                  Greater Orlando Aviation Auth
American Express CPC Remittance                   Hertz Fleet (Italiana) SrL
     Processing                                   Hillsborough County Aviation Authority
American Tire Distributions-ATD                        Airport
Archimedes LLC                                    IBM Corporation
Artefact Marketing Engineering UK Limited         Infor (US) Inc.
ARWE Car Rental Service GmbH                      IPC USA, Inc
AT&T                                              JM & A Group Inc
Autonation Shared Service Center                  Lane Valente
BAA Business Sup Centre Ltd (Lhr)                 Lyft Inc
BCA Fleet Solutions Limited                       MAACO Franchising Corporate LLC
Bridgestone/Firestone Inc                         Managed Labor Solutions LLC
Broward Co Aviation Dept Ft Lauder                Manheim Credit And Collections
     Hwood                                        Marsh USA Inc
Buildrite Construction Corp                       Massachusetts Port Authority
Byers Car Rentals LLC                             Mercedes-Benz Leasing Gmbh
C3/CustomerContactChannels Inc                    Metro Washington AP Auth
Carco Carriage Corporation                        Microsoft Corporation
Cass Information Systems Inc                      Mileage Plus Holdings LLC
Citibank                                          Minn St Paul Metro A P Comm
Citizens Bank National Association                MVI Field Services LLC
City and County of Denver Co                      Optiv Security Inc
City and County of San Francisco                  Optumrx Inc
City of Atlanta                                   Oracle America Inc
City of Chicago

                                            -5-
          Case 20-11218-MFW         Doc 794-2       Filed 07/22/20   Page 19 of 33




Overland West Inc                                   EDS Service Solutions LLC
Pep Boys                                            Ernst and Young LLP
Platepass LLC                                       Fred Beans Parts
Port Authority of NY & NJ                           Frontline Technology Solutions
Port Authority Of NY & NJ Newark Intl A             GCA Services Group
     P Anc 350                                      Granite Telecommunications, LLC
Port of Portland                                    IBM Corporation
Port of Seattle                                     Imperial Supplies Holdings Inc
Raleigh Durham Airport Auth                         Infor (US) Inc.
Safelite Fulfillment Inc                            IPC USA, Inc
Salesforce Com Inc                                  Kairos Technologies Inc
Salt Lake City Corporation                          Lane Valente
San Diego County Reg A P Auth                       Lyft Inc
Sintax Logistica S.A.                               MAACO Franchising Corporate LLC
Sirius XM Radio Inc                                 Managed Labor Solutions LLC
Southwest Airlines Co                               Manheim Credit And Collections
Southwest Airlines O A L Billing                    Microsoft Corporation
State of Hawaii Department of                       Mulesoft Inc
     Transportation                                 National Carwash Solutions Inc
State of Hawaii Dept of Trans Honolulu Intl         Optiv Security Inc
     Airport                                        Optumrx Inc
The Sabre Group Inc                                 Oracle America Inc
Travelport LP C O Bank of America                   Pep Boys
     Lockbox                                        PricewaterhouseCoopers LLP (PWC)
TSD Massachusetts Business Trust                    Pros Revenue Management
United Road Logistics                               RR Donnelley
Wayne County                                        Safelite Fulfillment Inc
Wells Fargo Bank, National Association              Salesforce Com Inc
Western Conf of Teamsters Pension Trust             Sirius XM Radio Inc
                                                    Southwest Airlines Co
Significant Contract/Lease                          The Sabre Group Inc
    CounterParties to the Debtors                   Truman Arnold Companies
AAA                                                 TSD Massachusetts Business Trust
Amadeus IT Group SA                                 Verge Information Technologies Inc
American Express                                    VXI Global Solutions LLC
American Tire Distributions-ATD
Applied Invention LLC                               Significant Customers
Archimedes LLC                                      ABB Inc
AT&T                                                Accenture
Businessolver.Com Inc                               ALU Nokia
C3/CustomerContactChannels Inc                      Amgen Incorporated
Cass Information Systems Inc                        AT&T Services Inc
COMDATA                                             Bank of America
Crossmedia Inc                                      BASF Corporation
Dealer Dot Com                                      Berkshire Hathaway
Deloitte Consulting LLP                             Boston Scientific Corporation
Dent Wizard International Corp                      BP p.l.c.

                                              -6-
          Case 20-11218-MFW        Doc 794-2   Filed 07/22/20   Page 20 of 33




Cigna Corporate Services LLC                   City of Colorado Springs
Cisco Systems Inc                              City of Fremont Revenue Division
Coca Cola Co The                               City of Kansas City Missouri
Cummins                                        City of Los Angeles
Deere & Co                                     City of Newark
Deloitte Services LP                           City of Newport
Delta Air Lines                                City of North Miami Beach
Eaton Corp                                     City of Pueblo
EC Purchasing (ECP)                            City of San Jose
Ernst and Young LLP                            City of Santa Barbara
FedEx Corporation                              City of Warr Acres
General Electric Company                       Clark County Nv
IBM Corporation                                Commonwealth of Virginia Department of
Intel Corporation                                   State Police
IQVIA                                          County Director of Finance
J.P. Morgan Chase                              Deloitte Tax LLP
Jacobs Collision Center                        Department of Licensing
KPMG LLP                                       Department of Toxic Substances Control
L3Harris Technologies Inc                      eCollect PA LLC
Marriott International                         Fairfax County Circuit Court
McKesson                                       General Service Administration
McKinsey & Co Inc US                           Georgia Department of Revenue
National Football League                       Gwinnett County
NBC Universal Media                            Harris Galveston Subsidence District
Oracle Corp                                    Harrison And Duncan Pllc
Pfizer Inc                                     Hawaii State Tax Collector
Philips Health Tech North Amer                 Illinois Secretary of State
Premier Purchasing Partners                    Jefferson Parish Fire Dept
PricewaterhouseCoopers LLP (PWC)               Joseph Lopinto III
Robert Bosch Corp                              Kuwait Ministry of Finance
Rockwell Automation                            Minister Of Finance - BC
SAP America Inc.                               Nevada Department Of Motor Vehicles
Siemens Corp North America                     New Jersey Motor Vehicle Commission
Sodexo Operations LLC                          PCAOB
Thermo Fisher Scientific                       Rhode Island Interactive LLC
TPG Global LLC                                 Secretario De Hacienda
United Airlines Inc                            Secretary of State Supply Distribution
United Healthcare Services Inc                 South Coast AQMD
University of California                       State of Alabama Office of State Treasurer
Wells Fargo Bank, National Association         State of Idaho
                                               State of Kentucky Treasurer
Significant Taxing Authorities                 State Of Rhode Island And Providence
Bay Area Air Quality Mgmt Dsct                      Plantations
California Department of Tax And Fee           Town of Leesburg
    Administration                             Treasurer City of Pittsburgh
City of Anaheim
City of Boston

                                         -7-
          Case 20-11218-MFW        Doc 794-2       Filed 07/22/20   Page 21 of 33




Treasurer State Of New Jersey Dept of The          Liberty Mutual Property
     Treasury                                      Lloyd's of London
Village of North Palm Beach                        Markel American Insurance Company
                                                   National Union Fire Insurance Company of
Significant Insurers                                    Pittsburgh, Pa.
ACE American Insurance Company                     Navigators Specialty Insurance Company -
ACE Fire Underwriters Insurance Company                 Non-Admitted
ACE Property and Casualty Insurance                Old Republic Insurance Company
     Company                                       Philadelphia
AIG Europe S.A.                                    Probus Insurance Company Europe DAC
AIG Europe S.A. Sucursal En España                 Probus Insurance Company Europe DAC /
AIG Europe S.A., Netherlands Branch                     FIATC Mutua de Seguros y Reaseguros
AIG, Foreign Casualty                              Probus Insurance Company Europe DAC /
Allianz Global Risks US Insurance                       Reale Mutua
     Company                                       RLI Insurance Company
Allied World National Assurance Company            Starr Indemnity & Liability Company
American Guarantee and Liability Insurance         State National Insurance Company, Inc.
     Company                                       Travelers Casualty and Surety Company of
American International Group UK Limited                 America
     (AIG)                                         U.S. Specialty
Arch Insurance Company                             United States Aircraft Insurance Group
Argonaut Insurance Company                         XL Bermuda Ltd
Ascot Reinsurance Company Limited                  XL Specialty Insurance Company
AXIS Insurance Company                             Zurich American Insurance Company
Beazley Insurance Company, Inc.
Berkley Professional Liability                     Significant Ordinary Course
Berkshire Hathaway Specialty Insurance                 Professionals
Chubb Insurance Company of Canada                  Allen Matkins
Continental Casualty Company                       Altus Business License LLC
Cooperativa de Seguros Multiples                   Anybill (Paypool)
Cooperativa de Seguros Múltiples                   Baker McKenzie
Cooperativa De Seguros Multiples De PR             Ballard, Spahr - PA
Endurance Assurance Corporation                    Business License LLC
Everest National Insurance Company                 Dechert LLP
Freedom Specialty Insurance Company                Deloitte LLP
Great American Insurance Company                   Ernst and Young LLP
Great American Spirit Ins. Company                 Herbert Beigel
Guardian Insurance Company                         IMS ExpertServices
Hartford                                           Jenner & Block LLP
Hiscox Insurance Company Inc.                      KPMG LLP
Homesite Insurance Company                         Mayer Brown LLP
Illinois National Insurance Company                McCarthy Tetrault
Indemnity Insurance Company Of North               McGuireWoods LLP
     America                                       Mike Cox Law Firm
Indian Harbor Insurance Company                    Nixon Peabody LLP
ING                                                Orrick Herrington
Ironshore Indemnity Inc.                           Phelps Dunbar, LLP

                                             -8-
          Case 20-11218-MFW          Doc 794-2   Filed 07/22/20   Page 22 of 33




PricewaterhouseCoopers LLP (PWC)                 Bankruptcy Judges & Court Contacts for
Seyfarth Shaw                                         DE
Thompson Reuters                                 Cacia Batts
Weil Gotshal & Manges LLP                        Catherine Farrell
Winston & Strawn LLP                             Cheryl Szymanski
                                                 Chief Judge Christopher S. Sontchi
Adversaries in Certain Material                  Claire Brady
    Litigation                                   Danielle Gadson
Elyse Douglas                                    Jill Walker
Jane Purnell                                     Judge Ashely M. Chan
John Jeffery Zimmerman                           Judge Brendan L. Shannon
Mike Frissora                                    Judge John T. Dorsey
Pedro Ramirez Jr. (individually and on           Judge Karen B. Owens
    behalf of himself and all others             Judge Laurie Selber Silverstein
    similarly situated)                          Judge Mary F. Walrath
Scott Sider                                      Karen Strupczewski
Sheet Metal Workers Local Union 80               Laura Haney
    Pension Trust Fund                           Laurie Capp
Westchester Teamsters Pension Fund               Lora Johnson
                                                 Marquietta Lopez
Debtors' Restructuring Professionals             Rachel Bello
Deloitte LLP                                     Rachel Werkheiser
FTI Consulting                                   Robert Cavello
Kekst and Company                                Sherry Scaruzzi
Moelis & Company                                 Una O'Boyle
Prime Clerk
Richards Layton & Finger                         UCC Members & Professionals
White & Case                                     American Automobile Association, Inc.
                                                 Benesch, Friedlander, Coplan & Aronoff
Office of the US Trustee for Delaware                 LLP
Andrew R. Vara                                   Bradley, Emma
Benjamin Hackman                                 Dawson, Janice
David Buchbinder                                 International Brotherhood of Teamsters
Hannah M. McCollum                               Kramer Levin Naftalis & Frankel LLP
Holly Dice                                       Pension Benefit Guarantee Corporation
James R. O'Malley                                Sirius XM Radio Inc
Jane Leamy                                       Southwest Airlines Co
Jeffrey Heck                                     UBS Investment Bank
Juliet Sarkessian                                U.S. Bank
Karen Starr                                      Wells Fargo Bank, National Association
Linda Casey
Linda Richenderfer                               Ad Hoc Group Members
Michael Panacio                                  683 Capital Management
Richard Schepacarter                             Abderrahim Guzrou
Rosa Sierra                                      Access Injury a/a/o Alfredo Rivera
T. Patrick Tinker                                Adelina Colon
Timothy J. Fox, Jr.                              Adrian Salazar

                                           -9-
         Case 20-11218-MFW     Doc 794-2        Filed 07/22/20    Page 23 of 33




Aegon Asset Management                          Candace Montie
Aegon USA Investment Management, LLC            Capital Research and Management
AIG Asset Management (U.S.), LLC                    Company
Akeem Glasgow                                   Carl Johnson
Akia Greaux                                     Carline Louisjeune
Alexander Reviczky                              Carlos Osuna
Alexandrea Moore                                Carolina Senior
Alfreda Lincoln                                 Carolyn Simmons
Alice Townsend                                  Carrie Pyles
Alicia King                                     Catherine Bradis
Alisha Vinson                                   Catina Smith
Aliyah Rochester                                CFI a/a/o Syed Abu Nahid, MD
Alliance Bernstein                              Charisse Salmon
Amanda Koss                                     Charles Dunn
Amber Bertrand                                  Charles Paoli
Amy Boschen                                     Chen Chen
Ana Reyes                                       Cheryl Glazar
Andrew Brookes                                  Cheryl Young
Angela Henderson                                Chion Sen Fung Ramos
Anika Porter                                    Chiropractic Health Clinic a/a/o Carole Bess
Annie Durrah                                    Christopher O’Neil
Anthony Fuentes                                 Christopher Rice
Anthony Pereira                                 Christopher Smith
Anthony Rochester                               Cintya Concha
Anthony Wilbanks                                Clara Gamazo
Antonio Gamazo                                  Clarence Wheeler
Antwone Person                                  Claudio Rodriguez
April Austin                                    Columbia Management Investment
Arlean Green                                        Advisers, LLC
Arthur Stepanyan                                Cynthia Clark
Augustine Helsel                                Cynthia Farley
Azaliyah Sanata                                 Cynthia Johnson
Bailey Watkins                                  D.E. Shaw Galvanic Portfolios, L.L.C.
Bamidele Aiyekusibe                             Daigran Bonner
Bank of America                                 Daniel Domini
Barbara Fernandez                               Daniel Mora
Barbara Muratore                                Darrell Agrella
Barings LLC                                     Darryl Dayson
Bermann Desir                                   David Hobby
Beth Grunfeld                                   David Mower
Brandon Bollenbach                              Davielle Stewart
Brent Williams                                  De”Shany Benn
Brett Richter                                   Deborah Baez
Brian Steinberg                                 Declan Clarke
Cameron Letch                                   Deidra Ford
Candace Hope                                    Demi Herrera


                                       - 10 -
          Case 20-11218-MFW        Doc 794-2          Filed 07/22/20   Page 24 of 33




Diane M. Ocasio Hernandez                             James Mazza
Dionicio Cruz                                         James Pantages
Dionne Woodson                                        Jared Lantzman
Donovan Fletcher                                      Jason Dawson
Dwight Swasey                                         Javaree Latimer
Dylan Sands                                           Javonte Carter
Ebony Hollimon                                        Javoris Ford
Eddie Young                                           Jay La Forest
Emelda Watkins                                        Jean Nalepa
Emma Bradley                                          Jeff Brower
Erma Quick                                            Jeff Ferrell
Ferdinand D’Orville                                   Jeffrey Bower
Fir Tree Partners                                     Jeniffer Lumpkins
First Health Chiro a/a/o Bruno Andolcetti             Jennifer Davis
Florida Injury a/a/o Earl James                       Jennifer Eno-Clark
Fort Washington Investment Advisors, Inc.             Jennifer Kennedy
Francis Ujlaki                                        Jessica Gurumendi
Franco Fusi                                           JoAnn Nance
Fred Baird                                            JoAnn Snider
Fred Goettl                                           John Crum
Full Spine a/a/o Reginald Williams                    John Haney, Jr.
Gary Turner                                           John Pearson
George Cooper                                         John Steven Ward Piercey
Giovanni Irene                                        Johnny Simon
Gloria Calderon                                       Joinel Cherival
Gloria Weltzbarker                                    Jonathan Newman
Gregory Griffin                                       Joseph Miles
Gretchen Henkel                                       Joseph Robinson
Hannah Ayoub                                          Joshua Streeter
Health & Spine Medical Center a/a/o Diana             JP Morgan Asset Management
     Gutierrez                                        Julia Cejas Perez
Henry B. Essick III                                   Julia Nerstheimer
Henry Villalobos                                      Julie Goettl
Howard Junious                                        Julius Burnside
Integrative Physical Medicine Winter Haven            Kathleen Rios
     a/a/o Jacquesta Jennings                         Kaylee Tanner
Integrative Physical Medicine Winter Haven            Kayth Sanchez
     a/a/o Sandra Rubel                               Kefah Khalaf
Integrative Physical Medicine Winter Haven            Keith Fricke
     a/a/o Syed Abu Nahid, MD                         Kelvin Howard
Invesco                                               Kennai Swinton
Jackie Berry                                          Kenneth Henderson
Jacqueline Yasurek                                    Kevin Davidson
Jalen Bertrand                                        Kevin Klava
James Adams                                           Kimberly Kelly
James Keene                                           Kip Jefferys


                                             - 11 -
          Case 20-11218-MFW       Doc 794-2      Filed 07/22/20   Page 25 of 33




La Tache Snell-Jones                             One William Street Capital Management,
Laketa Collins                                        L.P.
Lana Ribeiro                                     OneCare a/a/o Krimsyn Valverde
LaQuisha Freeman                                 OneCare a/a/o Krystal Pendleton
Latae Ward                                       Pamela Lucas
Latisha Daise                                    Patricia Williams
Laura Watkins                                    Patrick J. Callanan
Laurie L. Nelson                                 Paul Alexander
Lemuel Martinez                                  Peter Lee
Leonard Pittman, II                              Polat Kemal
Lisa Catarina Fontes                             Quentin Nichols
Lisa De La Cruz                                  Rachel Ornstein
Louvena Cromartie                                Raheem Mobley
Lucy Cena                                        Rimma Bergeron-Langlois
Madeline Rodriguez                               Rina Elias
Magalie Sterlin                                  Robert McGrath
Marcia Bryant                                    Robert White
Marcquise Farrell                                Roberto Cruz
Margarita Hernandez                              Rondarius Holmes
Maria Martinez                                   Rosa Garcia de Gonzalez
Marianne Falasco                                 Rose Epps
Marjorie Mardy                                   Rose Mallery
Mark Graham                                      Roula Vangelis
Mark Wallace                                     Ruben Martnes
Marquise Worlds                                  Ryan Phillips
Marsha Gaughan                                   Ryan Smits
Martha Mejia                                     S. Sharma
Martha Moreira-Ferrell                           Sabino Rivera
Marygrace Campbell                               Sabrina Dill
Max Osuna                                        Sally Boerschel
Melissa Rochester                                Sasheika Phillips
Michael Anthony Cruz                             Scott Sands
Michael Channell                                 Sean Grimm
Michael Clark                                    SF Chiropractic Rehab Center, Inc. a/a/o Ae
Michael Koss                                          Kyoung Kim
Michelle Johnson                                 Shantell Ford
Miguel De La Cruz                                Sharmaine Browne-Daniel
Moheb Heinen                                     Sharod King
Moira Henkel                                     Sharon Hopkins
Nancy Cullen Smits                               Sheri Martine
Natashia Moore                                   Shirley Mazza
Nelson Soto Roman                                Shontrell Higgs
Nicole Stevens                                   Shyrel Green
Nomura Corporate Research and Asset              Sondra Crum
     Management Inc.                             Spine & Brain Neuro a/a/o Loretta Gilberry
                                                 Stephanie Denny


                                        - 12 -
          Case 20-11218-MFW        Doc 794-2      Filed 07/22/20   Page 26 of 33




Stephanie Keene
Susan Trowbridge
Tania Alvarado Chavez
TD Asset Management
Terrence O’Hora
The Northwestern Mutual Life Insurance
     Company
Theodore Henderson
Theodore Kruger
Thomas John Channell
Thomas Mcilree
Thomas Snider
Tiffany Griffith
Timothy Carney
Timothy Clark
Tony Thomas
Tonya Stewart
Tori Polk
Tracey Johnson
Tyese Golden
Victor Baez
Victoria Majors
Vincent Galioto
Warren Boschen
Wayne Larkin
Wendellyn Moore
Wendy Bowes
William Hawkins
William McGovern
William Schutt
William Vansickle
Willie Henderson
Wyndell Penson
Yomaris Estrella Silverio
Yvonne Stafort
Zariah Jackson
Zavier Thorton
Zelda M. Johnson
Zena Johnson
Zinnia Perch, L.L.C
Zoemarie Pastrana

Other Interested Parties
Sixt Rent A Car, LLC




                                         - 13 -
            Case 20-11218-MFW            Doc 794-2         Filed 07/22/20    Page 27 of 33




                                              Exhibit B-2

     List of parties in interest, or affiliates thereof that have engaged, currently engage,
       or are serving in matters with BRG, sorted by their relationship to the Debtor,
                              that are unrelated to these Cases11,12




11
 Parties in interest marked with an asterisk (*) are related to closed matters.
12
  This Exhibit B-2 supplements and does not replace the specific disclosures made in the body of the Galfus
Declaration.


                                                  - 14 -
          Case 20-11218-MFW        Doc 794-2        Filed 07/22/20   Page 28 of 33




Top 50 Unsecured Creditors
Allied Universal Security Services
American Express*
AT&T
ATS Processing Services*
Bridgestone/Firestone Inc
City and County of San Francisco
City of Chicago
COMDATA
Deloitte*
Expedia
Goldman Sachs Mortgage Co., as lender and administrative agent*
IBM Corporation
Lyft Inc
Nissan
Nissan CN
Pep Boys*
Southwest Airlines Co
Telus International Us Corp*
Travelport LP C O Bank of America Lockbox
United Airlines Inc
US Bank Promissory Notes
VXI Global Solutions LLC*

Significant Lenders/ Trustees/ Agents/ Other Known Debtholders/ etc.
Barclays
Barclays Bank PLC
BNP Paribas*
BNP Paribas Trust Corporation UK Limited*
BNY Trust Company of Canada
Citibank N.A.
Deutsche Bank
Deutsche Bank AG, London Branch
Deutsche Bank Luxembourg S.A.
Goldman Sachs Mortgage Company*
HSBC France
KPMG LLP*
Lloyds
Natixis*
Royal Bank of Canada, Sydney Branch
The Bank of New York Mellon Trust Company, N.A.
Wells Fargo Bank, National Association
Westpac Banking Corporation
Wilmington Trust, National Association

Restructuring Advisors to Certain Creditors and Other Potential Parties In Interest
AlixPartners LLP*


                                           - 15 -
          Case 20-11218-MFW      Doc 794-2       Filed 07/22/20   Page 29 of 33




Ankura Consulting Group, LLC
Dentons*
Latham & Watkins LLP
Mayer Brown LLP*
Ropes & Gray LLP*

Significant Depository Banks
Banco Santander SA
Bank of America
Bank of China*
Bank of Ireland*
Bank of New York Mellon
Barclays Bank PLC (UK)
BNP Paribas (France, Monaco)*
Citibank (Ireland, UK)
Citibank Dubai
Citibank-Puerto Rico
Citizens Bank
Credit Suisse First Boston-NY
DBS Bank LTD*
Deutsche Bank AG (France, Germany, Belgium, UK, Netherlands, Luxembourg)
Deutsche Bank Nederland N.V.
Deutsche Bank Sociedad Anónima Española
Deutsche Bank SpA
Fifth Third Bank*
HSBC Bank (China) Company Ltd, Shanghai Branch
HSBC Treasury Fund
ING Belgium SA/NV
J.P. Morgan Chase Bank
J.P. Morgan Chase Bank, N.A. Amsterdam
JP Morgan Chase Bank (Canada)
JP Morgan Chase Bank Netherlands
Key Bank
Lloyds
Mizuho Bank
PNC Bank
Regions Bank*
SunTrust Bank
TD Bank-USA
U.S. Bank
Wells Fargo Bank, National Association
Westpac Banking Corporation

Significant Vendors
American Express*
                                        - 16 -
          Case 20-11218-MFW          Doc 794-2        Filed 07/22/20   Page 30 of 33




American Express CPC Remittance Processing*
AT&T
Bridgestone/Firestone Inc
C3/CustomerContactChannels Inc
Citibank
Citizens Bank National Association
City and County of San Francisco
City of Chicago
City of Los Angeles
City of Phoenix*
COMDATA
Deloitte Consulting LLP*
Expedia.Com Travel
IBM Corporation
IPC USA, Inc*
Lyft Inc
Microsoft Corporation
Optumrx Inc
Oracle America Inc
Pep Boys*
Salesforce Com Inc
Southwest Airlines Co
Southwest Airlines O A L Billing
State of Hawaii Department of Transportation
State of Hawaii Dept of Trans Honolulu Intl Airport
Travelport LP C O Bank of America Lockbox
Wells Fargo Bank, National Association

Significant Contract/Lease CounterParties to the Debtors
American Express*
AT&T
C3/CustomerContactChannels Inc
COMDATA
Deloitte Consulting LLP*
Ernst and Young LLP
IBM Corporation
IPC USA, Inc*
Lyft Inc
Microsoft Corporation
Optumrx Inc
Oracle America Inc
Pep Boys*
PricewaterhouseCoopers LLP (PWC)
Salesforce Com Inc

                                             - 17 -
          Case 20-11218-MFW        Doc 794-2      Filed 07/22/20   Page 31 of 33




Southwest Airlines Co
VXI Global Solutions LLC*

Significant Customers
ABB Inc*
AT&T Services Inc
Bank of America
BASF Corporation
Boston Scientific Corporation
BP p.l.c.
Cigna Corporate Services LLC
Cisco Systems Inc
Coca Cola Co The
Cummins
Deloitte Services LP*
Delta Air Lines*
Eaton Corp*
Ernst and Young LLP
FedEx Corporation
General Electric Company
IBM Corporation
Intel Corporation
J.P. Morgan Chase
KPMG LLP*
Marriott International
National Football League*
Oracle Corp
Pfizer Inc
PricewaterhouseCoopers LLP (PWC)
Rockwell Automation*
Siemens Corp North America
Thermo Fisher Scientific
TPG Global LLC
United Airlines Inc
United Healthcare Services Inc
Wells Fargo Bank, National Association

Significant Taxing Authorities
City of Anaheim
City of Los Angeles
Deloitte Tax LLP*
Georgia Department of Revenue
Hawaii State Tax Collector
Illinois Secretary of State*
PCAOB*
                                         - 18 -
          Case 20-11218-MFW          Doc 794-2        Filed 07/22/20   Page 32 of 33




State of Alabama Office of State Treasurer

Significant Insurers
AIG Europe S.A.
AIG Europe S.A. Sucursal En España
AIG Europe S.A., Netherlands Branch
AIG, Foreign Casualty
American International Group UK Limited (AIG)
Arch Insurance Company
Chubb Insurance Company of Canada
Continental Casualty Company*
Guardian Insurance Company*
Hartford
Hiscox Insurance Company Inc.*
Illinois National Insurance Company*
Indian Harbor Insurance Company
ING
Ironshore Indemnity Inc.
Liberty Mutual Property
Lloyd's of London
National Union Fire Insurance Company of Pittsburgh, Pa.*
Starr Indemnity & Liability Company*
Travelers Casualty and Surety Company of America
XL Bermuda Ltd*
Zurich American Insurance Company

Significant Ordinary Course Professionals
Allen Matkins*
Altus Business License LLC*
Deloitte LLP*
Ernst and Young LLP
IMS ExpertServices
KPMG LLP*
Mayer Brown LLP*
McGuireWoods LLP*
PricewaterhouseCoopers LLP (PWC)

Debtors' Restructuring Professionals
Deloitte LLP*
FTI Consulting

UCC Members & Professionals
Kramer Levin Naftalis & Frankel LLP*
Southwest Airlines Co
UBS Investment Bank*
                                             - 19 -
          Case 20-11218-MFW        Doc 794-2      Filed 07/22/20   Page 33 of 33




U.S. Bank
Wells Fargo Bank, National Association

Ad Hoc Group Members
Aegon Asset Management
Aegon USA Investment Management, LLC
AIG Asset Management (U.S.), LLC
Bank of America
Invesco*
JP Morgan Asset Management
Nomura Corporate Research and Asset Management Inc.*
Robert White*

Other Interested Parties
Sixt Rent A Car, LLC




                                         - 20 -
